Citation Nr: 0412629	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an initial evaluation in excess of 50 
percent for a post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

Because this appeal in part comes from an initial rating 
assigned in conjunction with the grant of service connection 
for PTSD, the Board must analyze whether different percentage 
ratings are warranted since the award of service connection--
April 18, 2003 (so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).  (The issue of entitlement to 
an initial evaluation in excess of 50 percent for PTSD will 
be addressed in the remand section following the order of the 
decision below.)  


FINDINGS OF FACT

1.  The veteran has been assigned the maximum schedular 
rating available for tinnitus; his disability is not unusual 
or exceptional.  

2.  The veteran does not have hearing loss as defined for VA 
compensation purposes. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§3.321, 4.1, 4.87, 
Diagnostic Code 6260 (2003).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus Claim

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's tinnitus is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
At the time he filed his claim at the RO in September 2001, 
Diagnostic Code 6260 provided a maximum 10 percent rating for 
recurrent tinnitus.  A note following the diagnostic code 
stated that a separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or another diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still contemplates a maximum 10 percent 
rating for tinnitus.  However, the notes following the 
diagnostic code now include the following:  (1) A separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes; (2) Only a single evaluation is to 
be assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head; 
(3) Objective tinnitus (in which the sound is audible to 
other people and has a definable cause that may or may not be 
pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).  

The veteran has argued that he is entitled to separate 
ratings for his left and right ear tinnitus.  He noted a 
recent VA General Counsel opinion, VAOPGCPREC 2-2003, and 
argued that it was wrong, especially with respect to cases 
like his because he can distinctly discern tinnitus in each 
ear.  In the General Counsel opinion, it was held that 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear would be inappropriate.  Furthermore, the 
General Counsel concluded that the amendment to Diagnostic 
Code 6260 definitively stating that only a single 10 percent 
disability rating is authorized for tinnitus merely restated 
the law as it existed both prior to and after the amendment.  
Accordingly, despite the veteran's contentions to the 
contrary, the Board finds no basis to find the prior version 
of Diagnostic Code 6260 ambiguous.  The Board is bound by 
precedent opinions of the General Counsel and therefore does 
not have latitude to make an exception in this case.  
38 U.S.C.A. § 7104 (c) (West 2002).  

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), but also for 
chronic supportive otitis media, mastoiditis, and/or 
cholesteatoma (under Diagnostic Code 6200) or peripheral 
vestibular disorders (under Diagnostic Code 6204).  However, 
the veteran has not been diagnosed or granted service 
connection for any such disability.  Hence, there is no basis 
for an additional rating.  

Furthermore, the Board has also considered whether an 
evaluation in excess of 10 percent is warranted for the 
veteran's tinnitus on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the veteran's tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Indeed, a review of the 
evidence of record reflects that the veteran is employed as a 
welder.  Accordingly, consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2003).  

II.  Hearing Loss Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110,1131 (West 2002); 
38 C.F.R. § 3.303(a)(2003).  In addition, certain chronic 
diseases shall be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2003).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma in service such as due to noise 
exposure, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishing current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relating 
current hearing loss disability to active service.  Id., at 
159-60.

The veteran contends that he was exposed to loud noises 
during service, specifically artillery, mortars, rockets and 
small arms fire for approximately two years.  He also 
maintains that he has had post-service noise exposure during 
his employment as a welder but that he has worn ear 
protection at all times.   

Post-service private and VA treatment and examination 
reports, dated from August 2001 to April 2003, are of record.  
The only private treatment record pertinent to the veteran's 
bilateral hearing loss claim is an audiological examination 
report and summary, dated in August 2001.  Unfortunately, the 
referenced report does not contain a numerical interpretation 
of the auditory thresholds for any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz.  Speech recognition scores 
of 100 and 96 in the right and left ears, respectively, were 
recorded.  The examiner's summary, based on audiogram, was 
that the veteran had bilateral mild high frequency 
sensorineural hearing loss with good auditory discrimination 
ability when tested in quiet.  The examiner concluded, based 
on the veteran's history of being exposed to artillery noise, 
mortars, rockets and small arms fire during service in the 
late 1960's and early 1970's, that it was quite likely that 
it was during this time that his hearing loss began.  The 
examiner related than the type and degree of the veteran's 
hearing level on audiogram was consistent with noise induced 
hearing loss and that his tinnitus also confirmed that fact.  

When examined by VA in November 2001, audiometric testing was 
performed.  The veteran did not have hearing loss which would 
satisfy the criteria for hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The examiner concluded 
that the veteran had normal hearing sensitivity with the 
exception of a moderate loss at 8000 hertz in his left ear 
and excellent speech discrimination, bilaterally.  The 
examiner related that the veteran had undergone an 
audiological evaluation in August 2001 at the VA Medical 
Center (VAMC) in Grand Island, Nebraska and that those 
results, when compared with current findings, showed little 
change in his hearing.  

The Board finds that service connection for hearing loss is 
not warranted.  In reaching the foregoing conclusion, it 
should be noted that the audiological evidence of record 
reveals scores that are not greater than 40 decibels at any 
one of the pertinent frequencies or 26 decibels or greater 
for at least three of the relevant frequencies.  Speech 
recognition was greater than 94 percent.  Therefore, because 
these scores fall outside what constitutes a disability for 
VA purposes under 38 C.F.R. § 3.385, a present hearing loss 
disability that may be service connected has not been 
established.  Although a private physician has related the 
veteran's hearing loss to in-service noise exposure, the 
clinical evidence of record does not reflect that the veteran 
has hearing loss that satisfies the criteria for impaired 
hearing as defined by VA.  38 C.F.R. § 3.385 (2003).  

Thus, in the absence of any current hearing loss disability 
as defined by regulation, service connection must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for past disability); Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the veteran's statements that he suffers from 
bilateral hearing loss, the veteran is not competent to say 
whether any loss of acuity rises to the level of disability 
as defined by VA.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  Given the state of the medical evidence, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for hearing loss.

III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  The 
regulations implementing this change in the law are 
applicable to all claims filed on or after the date of 
enactment of the VCAA--November 9, 2000--or filed before the 
date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Concerning the veteran's increased evaluation claim, the 
issue currently before the Board is entitlement to separate 
disability ratings for each ear for the veteran's service-
connected bilateral tinnitus, and a recent VA General Counsel 
opinion has concluded that the notice provisions of 
38 U.S.C.A. § 5103(a) do not apply to such claims.  See 
VAOPGCPREC 2-2004 (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a previous precedent 
opinion of the General Counsel (see VAOPGCPREC 2-2003)).  In 
addition, in a March 2004 statement of the case, the RO 
informed the veteran of the rating criteria for Diagnostic 
Code 6260 both prior to and effective from June 13, 2003, to 
specifically include the notes which made clear that a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective from 
June 13, 2003).  Thus, the amendment to Diagnostic Code 6260 
definitively stating that only a single 10 percent disability 
rating is authorized for tinnitus merely restated the law as 
it existed both prior to and after the amendment.  

Regarding the veteran's claim for service connection for 
hearing loss, where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter, dated in 
October 2001, with respect to his claim for service 
connection for hearing loss.  This letter apprised the 
veteran of the provisions under the VCAA and the implementing 
regulations, of the evidence needed to substantiate the claim 
of entitlement to service connection for hearing loss, and 
the obligations of VA and the veteran with respect to 
producing that evidence.  In particular, the October 2001 
letter informed the veteran that to substantiate the claim of 
service connection for hearing loss the evidence must show a 
current disability.  The letter advised the veteran that VA 
must make reasonable efforts to assist him in getting 
evidence, including such things as medical records, 
employment records, or records from Federal agencies.  Thus, 
the RO has satisfied the requirement to notify the claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
would be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty- 
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  

In the present case, there is no reasonable possibility that 
any assistance from VA would aid the veteran in 
substantiating his increased evaluation claim because, as 
noted previously in this decision, current law prohibits the 
assignment of separate ratings for each ear for tinnitus.  
Additionally, the veteran has not suggested that he 
experiences disability greater than contemplated by schedular 
criteria.  Accordingly, the Board finds that VA is not 
required to further assist the veteran in the development of 
his increased evaluation claim.  

Regarding the veteran's claim of service connection for 
hearing loss, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  The Board notes that 
when examined by VA in November 2001, the examiner reported 
that the veteran had undergone an audiological examination in 
August 2001 at the VAMC in Grand Island, Nebraska.  Although 
this examination report is not contained in the claims file, 
the VA examiner in November 2001 indicated that the results 
from that examination revealed very little change in the 
appellant's hearing when compared to the August 2001 
audiological examination.  Thus, the Board finds that a 
remand to obtain the August 2001 audiological examination 
report is unnecessary because there is no reasonable 
possibility that obtaining the report would aid in 
substantiating the veteran's claim for service connection for 
hearing loss.

Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran.  This is 
especially so given that VA has had the veteran examined for 
the specific purpose of determining whether he has current 
hearing impairment.  Therefore, further development under the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).


ORDER

An increased evaluation for tinnitus is denied.

Service connection for hearing loss is denied. 


REMAND

Concerning his claim for a higher evaluation for service-
connected PTSD, the Board further notes that the veteran has 
not been afforded a VA examination in conjunction with his 
claim.  This is significant because the private examination 
relied upon by the RO contains certain inconsistencies that 
raise questions about the proper evaluation to be assigned.  
For example, while the veteran was found by a private 
examiner to have difficulties with sleep, including 
nightmares nearly every night, the veteran nevertheless 
appears to have an active life that involves activities that 
do not appear to reflect lethargy or fatigue consistent with 
poor sleep patterns, such as skiing, fishing, working on old 
cars, and as the examiner described him, enjoying life in 
general.  It was also opined that, whatever emotional 
difficulties the veteran may have, he has not been affected 
by them, at least on a cognitive basis.  Such comments raise 
questions about whether the veteran would meet the criteria 
for greater compensation, if any.  Consequently, in order to 
assist the veteran in obtaining evidence that might provide a 
basis for an award greater than 50 percent, a new VA 
examination is required.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who treated him 
for his service-connected PTSD since 
April 2002.  After securing the necessary 
releases, the RO should obtain those 
records that have not been previously 
secured, especially any VA treatment 
records.  All records from the Affiliates 
in Psychology, North Platte, Nebraska, 
should be sought.

2.  After completion of these actions, 
the veteran should be afforded a 
comprehensive VA psychiatric examination 
to determine the current severity of any 
PTSD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's previous private 
psychiatric examination report, prepared 
in April 2003.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the specific criteria set 
forth in 38 C.F.R. § 4.130 (2003) 
(General Rating Formula for Mental 
Disorders).  The examiner should also 
provide a full multi-axial evaluation, to 
include the assignment of a numerical 
score on the Global Assessment of 
Functioning scale.  It is imperative that 
the examiner include an explanation of 
the significance of the assigned 
numerical score relative to the 
appellant's ability to work.  
Furthermore, the examiner should provide 
an opinion as to the degree of industrial 
impairment due to the appellant's 
service-connected PTSD.  Social 
impairment, as it affects industrial 
adaptability, should also be discussed.  
For the examiner's convenience, the 
criteria are as follows:

General Rating Formula For Mental 
Disorders:
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  100%

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.  70%

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  50%

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  30%

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.  10%

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.  0%

3.  Thereafter, the RO should thoroughly 
review the claims file and take all 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report address all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate this rating issue on 
appeal.  The RO should consider whether 
any staged rating is appropriate in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought is not granted, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the United States Court of 
Appeals for Veterans Claims.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



